Citation Nr: 0614392	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-31 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to August 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August 2003 and August 2004 rating decisions of the RO, 
by which the RO granted service connection for a low back 
disability and denied the rest of the claims.  Regarding the 
low back disability, the veteran is contesting the initial 
rating assigned.  

In January 2006, the veteran testified at a hearing before 
the undersigned, which took place at the RO.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the- service-connected low back disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss is not shown to be related to the veteran's 
active duty service.

2.  Tinnitus is not shown to be related to the veteran's 
active duty service.

3.  A right knee disability is not shown to be related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(2005).

2.  The veteran's tinnitus is not due to disease or injury 
that was incurred in active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The veteran's right knee disability is not due to disease 
or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) issued a decision which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473 (2006).  The Court held 
that such notice must include notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in June 2003 and December 2003 (and prior to the 
initial adjudication of the claims) the RO sent the veteran 
letters that informed him of the evidence necessary to 
establish service connection for, among other things, hearing 
loss, tinnitus, and a right knee disability, what evidence 
they would obtain, and what evidence he should submit.  The 
letters also, essentially, requested that he provide any 
medical evidence in his possession that pertained to the 
claims.  The Board finds that the notice requirements set 
forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date - i.e. the 
latter two elements of service connection, noted above - for 
the disabilities on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes herein that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hearing loss, tinnitus, and a right 
knee disability, and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded a VA 
audiologic examination in connection with the hearing loss 
and tinnitus claims.  He was not provided an examination 
regarding the right knee, but such examination is not 
necessary as will be explained fully below.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A.§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Hearing loss and tinnitus

On entry into service, the veteran's hearing was assessed as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
-5
LEFT
10
10
-5
-5
-5

On separation, the veteran's hearing was assessed as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

In the report of medical history that he completed just prior 
to separation, the veteran did not complain of any hearing 
loss or tinnitus.  There is no notation of hearing loss or 
tinnitus in the service medical records.

On March 2004 VA audiologic examination report, the examiner 
noted that the veteran's hearing was within normal limits on 
entry into service and upon separation with respect to the 
applicable frequencies.  The veteran denied noise exposure 
before service and complained of noise exposure in service.  
At that time, he did not use hearing protection.  He reported 
post service diesel engine noise exposure but stated that 
hearing protection was used.  The veteran also reported post-
service recreational noise exposure from gunfire, leaf 
blowers, and motorcycles.  Here again he stated that he used 
hearing protection.  

On examination, the veteran also reported constant bilateral 
tinnitus that began 20 years prior.

On examination, hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
70
70
LEFT
45
50
45
70
65

Speech recognition was 94 percent bilaterally.

The examiner opined that because the veteran's hearing was 
within normal limits at discharge from service and because 
there was no significant change in hearing between enlistment 
and separation, it was unlikely that the veteran's current 
hearing loss was due to service.  Regarding tinnitus, the 
examiner opined that because the veteran's tinnitus had its 
onset decades after service, it was unlikely that the 
veteran's tinnitus was related to service.

Based on the VA examiner's opinion, service connection for 
hearing loss and tinnitus is denied.  38 C.F.R. §§ 3.303, 
3.385.  The VA examiner's opinion is the only competent 
medical opinion of record regarding the etiology of the 
veteran's hearing loss and tinnitus.  That opinion is based 
upon a thorough examination of the veteran as well as a 
review of the record.  That opinion reflects a lack of nexus 
between the veteran's hearing loss and tinnitus and service.  
Absent such a nexus, service connection for these 
disabilities must be denied.  Id.  

The Board is aware of the veteran's contentions, asserted 
that his January 2006 hearing, that his hearing loss and 
tinnitus began in service and/or are related thereto.  The 
veteran, however, is not shown to be competent to render 
medical opinions upon which the Board may rely, and the Board 
cannot grant service connection based on his personal views 
on these issues.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
audiologic examination in March 2004, a VA examiner opined 
that the veteran's hearing loss and tinnitus were unrelated 
to service.  There is no competent medical evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Right knee 

The service medical records reflect a fracture of the right 
leg before service.  During service, in September 1961, the 
veteran was involved in an automobile accident.  X-ray 
studies were negative, but the right upper shoulder and back 
were sore.  On separation, the veteran did not report any 
right knee symptomatology.  The separation medical 
examination report, moreover, does not reflect findings 
relevant to the right knee.  

In June 2002, the veteran underwent arthroscopic surgery of 
the right knee.  

In September 2004, D. Martin, M.D., a private physician, 
indicated that the veteran suffered from, in pertinent part, 
degenerative arthritis of the right knee that was due to the 
automobile injury in service.

At his January 2006 hearing, the veteran asserted that his 
pre service right lower extremity injury had healed 
completely and that he suffered a right knee injury as a 
result of the automobile accident in service, which was 
bandaged at the time.  He did not receive any other treatment 
for the right knee in service.

In the Board's view, service connection for the right knee 
cannot be granted.  The Board is aware of the veteran's 
present right knee disability.  However, there is no notation 
in the service medical records regarding an injury to the 
right knee.  Moreover, there is no clear indication of any 
right knee disability until many decades after separation 
from service.  Finally, there is no competent medical opinion 
regarding a nexus between the veteran's present right knee 
disability and service.  Absent such a nexus, service 
connection for a right knee disability is denied.  38 C.F.R. 
§ 3.303.

The Board is cognizant of Dr. Martin's opinion.  However, it 
is not probative of the matter at hand because there is no 
indication that Dr. Martin based his opinion upon a review of 
the record.  Rather, it appears that his opinion is based 
upon the facts as recounted by the veteran.  A medical 
opinion such as this, which is premised upon an 
unsubstantiated account of a claimant, is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).  Thus, the Board will not 
grant service connection based on Dr. Martin's medical 
opinion.

The veteran is not competent to provide an opinion regarding 
the etiology of his right knee disability.  See Espiritu, 
supra.  Thus, service connection for a right knee disability 
cannot be granted based on his assertions.

In short, there is no evidence of record that is both 
competent and probative, which reflects a link between the 
veteran's right knee disability and service.  Therefore, 
service connection for a right knee disability is denied.  
38 C.F.R. § 3.303.

Normally, VA is required to seek a medical opinion to assist 
claimants in establishing claims for VA benefits.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's right knee disability to service (significantly no 
indication of a right knee injury in service), a medical 
opinion regarding whether the veteran's right knee disability 
is directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disability is denied.


REMAND

At his January 2006 hearing, the veteran indicated that his 
low back disability had worsened.  The latest VA orthopedic 
examination was conducted in August 2003.  Other VA 
examinations took place in 2004.  These were peripheral 
nerves examinations conducted in connection with another 
claimed disability.  These examination reports mention the 
back, but do not contain sufficient information with which to 
rate the veteran.  Indeed, the 2003 and 2004 VA examinations 
do not address the criteria encompassed in DeLuca v. Brown, 8 
Vet. App. 202 (1995), in which the United States Court of 
Appeals for Veterans Claims (Court) held that VA's review of 
a service-connected musculoskeletal disability must include 
an assessment of the functional impairment caused by that 
disability.  The Court has held that evaluation of a service- 
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 (2005) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2005).  Another VA 
examination of the spine must be scheduled.  The examiner 
must list all symptoms associated with the veteran's service-
connected low back disability and comment on the severity of 
each.  The examiner should also indicate spinal range of 
motion and address the factors enumerated in DeLuca.  The 
examiner should assess range of motion measurements.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC must schedule a VA 
orthopedic examination by a physician 
with appropriate expertise to determine 
the current nature and severity of the 
veteran's service-connected low back 
disability.  All symptoms and 
manifestations should be described in 
detail, and the examiner must comment 
on the severity of each.  The extent of 
any incoordination, weakened movement 
and fatigability on use due to pain 
must also be described by the examiner.  
Range of motion measurement must be 
supplied.  The veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  A rationale for 
all conclusions must be provided.  

2.  Then, following completion of any 
indicated development, the AMC should 
undertake to review the veteran's claim 
for increase.  If indicated, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J.A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


